Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MASSACHUSETTS : 3
BOSTON DIVISION ce
JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS , = A
Plaintiff, ) a - Tse
) District Judge: The Honorable F. Dennis Saylor, v2 “ :
) Magistrate Judge: The Honorable Donald L. Cabell = ri
THE NATIONAL STUDENT ) .
CLEARINGHOUSE, )
Defendant. )

CLASS MEMBER’S OBJECTIONS TO
COURT APPOINTMENT OF CLASS COUNSEL, TO
CLASS COUNSEL’S NOTICE TO THE CLASS, TO
DEFENDANT AND CLASS COUNSEL’S PROPOSED SETTLEMENT, AND TO
CLASS COUNSEL’S CLAIMED FEES

Pursuant to Federal Rule of Civil Procedure 23(e)(5)(A), class member Pail Camarena

respectfully objects on behalf of the entire class as follows:
Introduction.

The Defendant requests this Honorable Court to approve a settlement that would absolve
the Defendant from Congressionally mandated liabilities. Class counsel requests this Court to
approve attorney’s fees of $ 750,000, plus expenses, for counsel’s work on a case that has
involved one single court hearing. The proposed settlement and attorney’s fees would result in a
windfall to the Defendant and to class counsel, at the class’ expense, and, thus, the Court should
reject them and should carefully consider whether class counsel has demonstrated that it will not
adequately and fairly represent the class. Rule 23(g)(1)(B).

Court Appointment of Class Counsel and Class Counsel’s Notice to the Class.
Court Appointment of Class Counsel.

Although the class had not received any notice, this Honorable Court appointed Francis

Mailman Soumilas, Justice Catalyst Law, and the National Consumer Law Center as the class’
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 2 of 7

counsel. Class member Patil Camarena respectfully objects because class counsel has not
adequately and fairly represented the class, infra.
Class Counsel’s Notice to the Class.

Rule 23(c)(1)(2)(B)(ii) and Rule 23(e)(1)(B) required class counsel to notify the class
about counsel’s proposed settlement and also about class claims and issues “clearly and
concisely [and] in plain, easily understood language.” However, after the Court appointed class
counsel and after class counsel and the Defendant arranged their settlement agreement, class
counsel failed to notify the class about class claims and issues (namely that the operative statute
sets damages at a minimum of $ 100) in clear, concise, or plainly and easily understood
language. Had class counsel complied, many more class members would have objected or
excluded themselves.

Settlement Agreement.

15 U.S.C. § 1681a(f) states, in relevant part, that “[t]he term ‘consumer reporting agency’
means any person which ... engages in ... the practice of assembling ... information on
consumers for the purpose of furnishing consumer reports to third parties.” Subsection 1681a(d)
(1)(B) further states, in relevant part, that “[t]he term ‘consumer report’ means any ...
communication of any information by a consumer reporting agency bearing on a consumer’s ...
personal characteristics ... which is used ... for the purpose of serving as a factor in establishing

the consumer’s eligibility for employment.”

According to the Defendant National Student Clearinghouse’s own website, the
Clearinghouse’s “services let [academic] institutions outsource all academic verifications to the

Clearinghouse’” and “[t]housands of companies and organizations nationwide depend on the

1 Defendant Clearinghouse website, available at https://www.studentclearinghouse.org/about/ .
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 3 of 7

Clearinghouse to take the guesswork out of confirming academic credentials’.” “The

309

Clearinghouse collects current enrollment data*” and “[t]he Clearinghouse’s certification

verification service enables [companies] to make timely and well-informed hiring, promotion,
and compensation decisions’.” Hence, the statutory “consumer reporting agency” definition

clearly encompasses the Clearinghouse, and the Clearinghouse did not even bother to litigate this

issue.

Congress decided to regulate almost every aspect of “consumer reporting agencies’”
business operations. For example, Section 1681i(a)(1)(A) requires consumer reporting agencies
to investigate consumer report information that consumers dispute, and Section 1681j(f)
prohibits consumer reporting agencies from charging more than a statutorily set amount to
consumers requesting their own consumer reports. Section 1681n(a)(1)(A) further provides that
consumer reporting agencies that willfully fail to comply are liable to each consumer for at least
$ 100 and up to $ 1,000, and consumer reporting agencies regularly pay the statutory maximum

of $ 1,000 to individual consumers.

In the case at bar, in direct violation of Section 1681j(f), the Defendant Clearinghouse
charged more than the statutorily set amount to class members: consumers who requested their
own consumer reports. The Clearinghouse’s violation was willful because the Clearinghouse
overcharged class members after the Clearinghouse was advised by each class member that they
were requesting their consumer report for the specific purpose of “Verifying [their] own

Record(s).”

bo

Defendant Clearinghouse website, available at https://www.studentclearinghouse.org/about/how-we-serve-the-k-

20-to-workforce-continuum/ .

3 Defendant Clearinghouse website “Clearinghouse Fact Sheet”, available at
https:/Avww.studentclearinghouse.org/about/ .

4 Defendant Clearinghouse website, available at https://nscverifications.org/professional-certifications/ .
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 4 of 7

Despite the Defendant’s clear violation and despite the statutorily set damages of at least
$ 100 and up to $ 1,000 per consumer, the Defendant is requesting this Honorable Court to
sanction a settlement that would have the Defendant pay only $20.93 to each class member and
that would absolve the Defendant of almost all of its other statutory responsibilities. The
Defendant’s and class counsel’s proposed settlement is entirely unfair to the class and this Court
should reject this settlement.

Class Counsel’s Charges to the Class.

In this case, class counsel proposes to charge $ 750,000, plus expenses, to the class.
Class counsel asserts that its requested fee is reasonable because this fee is only double the
amount that class counsel would have charged had class counsel charged based on the time that
counsel claims to have devoted to the case and based on counsel’s asserted customary hourly
rate’. Class counsel claims to have devoted 613.6 hours to this case®. Although class counsel
fails to detail its alleged 613.6 hours, the docket entry records establish that class counsel has not
litigated a single motions, attended only one court hearing (which ran for only 3 minutes)’, and
participated in only one single mediation session (which concluded in a single day)*. The Court
should order that class counsel, at the very least, detail its alleged 613.6 hours and explain how

so many hours could have possibly been necessary.

Aside from class counsel’s lack of details with respect to counsel’s alleged 613.6 hours,

class counsel’s asserted customary hourly rates (even without the doubling) would be entirely

5 D.E. 28 (Class Counsel’s Memorandum in Support of Counsel’s Motion for Attorney's Fees), p. 14 (‘the
requested award of attorneys’ fees and expenses in the amount of $750,000 is only 1.98 times more than Class
Counsel’s lodestar’).

6 Id.

7 November 21, 2019 District Court Status Conference Hearing Transcripts, p. 1, In. 19 (proceedings commenced
at 2:18 p.m.) and p. 5, In. 23 (“(Whereupon, the hearing was adjourned at 2:21 p.m.)”).

8 D.E. 24, p. 9.
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 5 of 7

unreasonable in this case. Class counsel asserts that its customary hourly rate is up to $ 725°,
but, in this particular case, class counsel’s few filings were sloppily littered with typographical
and other errors'*. In addition, class counsel proposes that its paralegal’s hourly rate in this case
should be more than double the statutorily set maximum hourly rate for federal court death-
penalty defense attorneys'’. Thus, class counsel’s proposed hourly rates cannot be reasonable
and the Court should order class counsel to justify seeking to charge these exorbitant rates for
this sloppy work to the clients. In addition, Objector Paul Camarena respectfully submits that, if
class counsel cannot adequately explain its alleged 613.6 hours or cannot justify seeking to
charge these rates to the clients, class counsel will have demonstrated that it has not, and will not,
fairly represent the class.

Respectfully submitted,

Class Member Objector Paul Camarena
/s/ Paul Camarena

Paul Camarena

500 So. Clinton, No. 132

Chicago, IL 60607
paulcamarena@paulcamarena.com
(312) 493-7494

9 DLE. 28-1, p. 5, 4 12.

10 For example, while the Table of Contents of Class Counsel’s Motion for Notice to the Class correctly states that
“Attorneys’ Fees and Costs” are addressed on page 4, this Table of Contents also asserts that “Injunctive Relief”
is addressed on page “ Error! Bookmark not defined.” D.E. 24, p. 2 (emphasis in original). In addition, class
counsel states that one of its counsel previously served as a “Senior Advisory” to a government official, as
opposed to having served as a “Senior Advisor” to this government official. D.E. 28-3, p. 3, 12.

11 D.E. 28-2, p. 5, 7 18 (“the billing rate for our clerks and paralegals was set at $220/hour” before the doubling);
18 U.S.C. § 3599(2)(1) (setting the death-penalty defense attorney maximum rate at $195/hour).
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 6 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
BOSTON DIVISION

JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS
Plaintiff, )
) District Judge: The Honorable F. Dennis Saylor, IV
V. )
) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT )
CLEARINGHOUSE, )
Defendant. )

NOTICE OF FILING AND OF INTENTION TO APPEAR

To: Francis Mailman Soumilas, P.C. Justice Catalyst Law, Inc.
James Francis Brian Shearer
1600 Market St., No. 2510 81 Prospect St.
Philadelphia, PA 19103 Brooklyn, NY 11201
National Consumer Law Center Greenberg Traurig, LLP
Stuart Rossman Lisa Simonetti
7 Winthrop Sq., 4th Floor 1840 Century Park East, No. 1900
Boston, MA 02110 Los Angeles, CA 90067

PLEASE TAKE NOTICE that, on Wednesday May 6, 2020, Class Member Paul
Camarena mailed CLASS MEMBER’S OBJECTIONS TO COURT APPOINTMENT OF
CLASS COUNSEL, TO CLASS COUNSEL’S NOTICE TO THE CLASS, TO
DEFENDANT AND CLASS COUNSEL’S PROPOSED SETTLEMENT, AND TO CLASS
COUNSEL’S CLAIMED FEES to the United States District Court for the District of
Massachusetts, Office of the Clerk, 1 Courthouse Way, Boston, MA 02210.

Please also take notice that, on Tuesday July 7, 2020, at 10:00am, at the United States
District Court for the District of Massachusetts, 1 Courthouse Way, Floor 3, Courtroom 2,
Boston, MA 02210, Class Member Paul Camarena will appear before His Honor Judge F. Dennis
Saylor, IV, and Paul Camarena will present CLASS MEMBER’S OBJECTIONS TO COURT
APPOINTMENT OF CLASS COUNSEL, TO CLASS COUNSEL’S NOTICE TO THE
CLASS, TO DEFENDANT AND CLASS COUNSEL’S PROPOSED SETTLEMENT, AND
TO CLASS COUNSEL’S CLAIMED FEES.

 

Respectfully submitted,

Class Member Objector Pau] Camarena
/s/ Paul Camarena

Paul Camarena

500 So. Clinton, No. 132

Chicago, IL 60607
Case 1:19-cv-10749-FDS Document 29 Filed 05/06/20 Page 7 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

BOSTON DIVISION
JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS
Plaintiff, )
) District Judge: The Honorable F. Dennis Saylor, IV
v. )
) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT )
CLEARINGHOUSE, )
Defendant. )

CERTIFICATE OF SERVICE

CLASS MEMBER PAUL CAMARENA CERTIFIES that, on Wednesday May 6, 2020,
he mailed CLASS MEMBER’S OBJECTIONS TO COURT APPOINTMENT OF CLASS
COUNSEL, TO CLASS COUNSEL’S NOTICE TO THE CLASS, TO DEFENDANT AND
CLASS COUNSEL’S PROPOSED SETTLEMENT, AND TO CLASS COUNSEL’S
CLAIMED FEES, his NOTICE OF FILING AND OF INTENTION TO APPEAR, and this
CERTIFICATE OF SERVICE to:

 

 

Francis Mailman Soumilas, P.C. Justice Catalyst Law, Inc.

James Francis Brian Shearer

1600 Market St., No. 2510 81 Prospect St.

Philadelphia, PA 19103 Brooklyn, NY 11201

National Consumer Law Center Greenberg Traurig, LLP

Stuart Rossman Lisa Simonetti

7 Winthrop Sq., 4th Floor 1840 Century Park East, No. 1900
Boston, MA 02110 Los Angeles, CA 90067

Respectfully submitted,

Class Member Objector Pail Camarena
/s/ Paul Camarena

Paul Camarena

500 So. Clinton, No. 132

Chicago, IL 60607
paulcamarena@paulcamarena.com
(312) 493-7494
